ORDER GRANTING PETITION FOR REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and, after reviewing the report of the hearing officer appointed to hear the petitioner’s Amended Petition for Reinstatement to the bar of this state, recommends to this Court that the petitioner, Jerry T. Jarrett, be reinstated to the practice of law.
And this Court, being duly advised, now finds that the recommendation of the Disciplinary Commission should be approved and adopted. Accordingly, we find that the petitioner has met the prerequisite conditions for reinstatement to the bar of this state as contained in Ind. Admission and Discipline Rule 23(4), and that he should therefore be readmitted to the bar of this state.
IT IS, THEREFORE, ORDERED that the petitioner, Jerry T. Jarrett, is hereby reinstated as an attorney admitted to practice law in this state, effective immediately.
All Justices concur.